DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/698,333 filed 7/16/2018 is acknowledged, however written description support for the education center, the computer database, the education resource interface for authentication, and the certifying agency system connected to the server that receives the proof from the education center in claims 1, 3, 12,  and dependents thereof are provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the education center hardware/software, the computer database, the education resource interface for authentication and the certifying agency system) in order for the earlier priority date to be recognized for the claims noted above. 
Claim Objections
Claim 12 and dependents thereof are objected to because of the following informalities: 
Claim 12 recites “to provide career technical education (CTE) to a multiple users” which should read “to [a] multiple users” (emphasis added). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10, 14-19, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 






Claims 6-8, 15, 17, and 18 recite the limitation "the multiple user’s interactions" in at least line 2 of claim 6.  There is insufficient antecedent basis for this limitation in the claims. It should be revised to read “…stores interactions of the multiple users with…” for clarity.
Claims 5, 7, 10, 14, 16, and 19 recite the limitation "the multiple user’s computing and mobile computing devices" in at least line 2-3 of claim 5.  There is insufficient antecedent basis for this limitation in the claims. It should be revised to read “…videos to computing and mobile computing devices of the multiple users” for clarity.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
a teacher providing career technical education to multiple users which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a System for Career Technical Education to provide career technical education (CTE) to multiple users wherein a teacher provides technical education training to multiple users, comprising: 
an education center that is interconnected through a server wherein the teacher teaches the students from a specific location; 
multiple user interface apparatuses that communicate with the server through a data communication network; 
a computer database connected to the server that stores gathered data from the multiple users utilizing the multiple user interface apparatuses wherein the teacher gathers data from the students performance and writes down this data; 
a Learn phase module in which the education center presents online videos to the multiple user interface apparatuses via the data communication network to teach skills to the multiple users wherein the teacher provides videos to the students to teach them skills related to technical skills; 
an Apply phase module in which the education center enables the multiple users to apply the skills wherein the student must take a written or physical test provided by the teacher to apply the knowledge they have obtained ; 
a Create phase module in which the education center enables the multiple users to use the taught-and-applied skills to create a virtual reality experience within the server as proof of the user's mastery of the taught-and-applied skills wherein the student must make their own test with accompanying drawings and provide this test to the teacher to proof they have mastered the educational content; and 
a certifying agency system connected to the server that receives the proof of the user's mastery of the taught-and-applied skills from the education center wherein the teacher provides the created test to an administrator who verifies that the student as mastered the skills.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teacher interaction of a teacher providing educational material to a student and assessing their understanding, and (2) the mental process a teacher takes to provide educational material to a student and assess their performance. That is, other than reciting a system which is performed on “user interface apparatuses that communicate with the server through a data communication network” and “a computer database connected to the server that stores gathered data”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized server with a database connected to user interface apparatuses to perform the claimed method steps. The server, database and user interfaces are all recited at a high-level of generality (e.g., a generic computers which receives/processes/send information and a database for storage) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Additionally, these additional elements fail to provide an improvement to the technical field of providing technical education assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features regarding the virtual reality experience is devoid from the claim language which may be broadly interpreted as any experience directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to send students learning materials, assess their performance, and store data related to their performance, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 12, which has explicit, additional limitations when compared to claim 1, merely recites a server, an education center, a computer database, and user interface apparatuses which are all recited as pertaining to generic computers as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. Moreover, the components of the educational center including "system memory, an operating system, application programs, a graphical user interface, a processor, and storage" are deemed conventional based on the provided application at ¶ [0012] and [0027] which relies upon the well-known and routine nature of such components of a computer for sufficient written description support and as also officially noted by the Examiner herein. The claimed data communication network for communication of information between the server, database, and user interface apparatuses is deemed conventional as per TLI Communications LLC v. AV Auto. LLC, OIP Techs., Inc., v. Amazon.com, Inc., and buySAFE, Inc. v. Google, Inc. The claimed "user interface apparatuses" and corresponding educational resource interface as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices for receiving content from a server are prolific across at least the educational industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. The claimed database and storage and retrieval of such information is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc.  OIP Techs. Furthermore, the extent to which the application claims that the processor provides tests to patients via a display and enables a user to create their own virtual test, merely represents using a computer to automate base functionalities as deemed conventional per Bancorp Services v. Sun Life and officially noted as conventional by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claim 2 recites that the network uses internet deemed conventional based upon the provided disclosure and officially noted by the examiner herein; claim 3 recites elements addressed above; claim 4 recites authorization of users which is present in the human analog through ID verification and the educational interface is addressed above; claim 5 recites the human analog wherein the teacher provides videos to students through a network as deemed conventional above; claim 6 and 8 tracks the user interactions with the videos in a database or a quiz as present in the human analog and deemed conventional above; claim 7 merely provides a web based test to the user deemed conventional above; claim 9 merely requires the administration certify that the user completes the videos and tests before certifying the user has mastered the content; claim 10 merely provides that the student create their own test; and claim 11 recites the uploading of content via a network deemed conventional above Counterparts in the other claim set recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Pub. 2009/0220929 A1), in view of Sadler (US Pub. 2005/0053905 A1).
In re Claim 1, Daniel discloses: A System for Career Technical Education to provide career technical education (CTE) to multiple users (at least at Figure 1-3, 8-10, and ¶ [0005]-[0008], wherein the simulation training server system (40) provides educational technical training, testing, and certification to a user client device (21) via the internet to training various kinds of piloting skills in [0020]-[0022], [0028], [0029], and [0032]-[0036]. Wherein Figure 9-10, the training server system provides courseware to the user to teach them proper procedures in various situations, provides online simulation training through a virtual reality simulator to enable the user to apply their skills, and provides an online certification testing simulation to serve as proof of the user’s mastery of skills. Wherein the recordings of the user’s , comprising: 
an education center that is interconnected through a server (at least at the simulation training server system (40) which includes a collection of servers in Figure 2 and [0024]-[0042]. Wherein the educational center connects with the client device (21) through at least web server (41) which is described throughout to integrate the courseware application in Figure 7 and the multimedia simulation application in Figure 3. See also [0082]); 
multiple user interface apparatuses that communicate with the server through a data communication network (at least at Figure 1 and 2, wherein the client devices (21,24) are connected to the web server of the training server system (40) via the internet); 
a computer database connected to the server that stores gathered data from the multiple users utilizing the multiple user interface apparatuses (at least at the server (51) in Figure 1, 2, [0021], [0030], [0035],  which stores user performances performed in the simulation environment application. Wherein various devices can be used by multiple clients in [0025], [0026], [0032], etc.); 
a Learn phase module in which the education center presents online [courseware] to the multiple user interface apparatuses via the data communication network to teach skills to the multiple users (at least at Figure 9, wherein the web server of the training server system (40) integrates the courseware application in Figure 7 and [0036], which provides the client with informational training on various content in [0028], [0029], [0067]-[0068], based on provided specifications); 
an Apply phase module in which the education center enables the multiple users to apply the skills (at least at Figure 9, wherein the web server of the training server system (40) integrates the simulation application in [0036] and Figure 3 and s122 online virtual reality simulation training is provided to the user for the user to apply skills. See [0037]-[0066], among others); 
a Create phase module in which the education center enables the multiple users to use the taught-and-applied skills to create a virtual reality experience within the server as proof of the user's mastery of the taught-and-applied skills (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience ; and 
a certifying agency system connected to the server that receives the proof of the user's mastery of the taught-and-applied skills from the education center (at least at [0022], [0067], [0069], and [0080], wherein the user’s recorded VR performance and certification status is sent to a regulatory agency database (such as the FAA or DoD) by the web server (41) of the training server system (40)).
Daniel is arguably silent on the Learn phase module presenting online videos to the user, but Sadler teaches: [a technical educational system, comprising] a Learn phase module in which the education center presents online videos to the multiple user interface apparatuses via the data communication network to teach skills to the multiple users (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the courseware portion of the system show videos to the user showing proper performance, as taught by Sadler, for the purpose of graphically showing the user how they should perform particular tasks in the simulation before attempting to perform them, for the benefit of eliminating mistakes that the student makes due to lack of education and thereby improving the first time performance of the student.
In re Claim 2, the previous combination of Daniels and Sadler as applied to claim 1 discloses the claimed invention as shown above. Daniels further discloses: wherein the data communication network is selected from a group consisting of Internet (at least at internet (11,12) and network (10). See also Ethernet in [0072]).
In re Claim 3, the previous combination of Daniels and Sadler as applied to claim 2 discloses the claimed invention as shown above. Daniels further discloses: wherein the education center comprises a combination of hardware and software including system memory, an operating system, application programs, […], a processor, and storage (at least at (40) in Figure 1 and 2, wherein the education center comprises a plurality of servers, which includes some system memory, at least one operating system, application programs such as the web server processes in (41), courseware module in Figure 7, and application in Figure 3, one or more processors, and local storage devices). Daniels is arguably silent on the educational center servers including a graphical user interface, however the examiner takes OFFICIAL NOTICE that the concept and advantages of a cluster of servers having a graphical user interface and/or an operating system, system memory, application programs, a processor, and storage were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Daniels by incorporating a GUI for maintaining the server cluster as well as the basic operating components of the computing system, to obtain predictable results of enabling an admin to check on any functional issues with the server in a graphical fashion and ensuring smooth conventional operation of the cluster.
In re Claim 4, the previous combination of Daniels and Sadler as applied to claim 3 discloses the claimed invention as shown above. Daniels further discloses: wherein the education center includes an education resource interface directed to presenting the multiple users who are authorized to access the system through the server, with the career technical education (at least at (40), wherein the web server (41) provides the career technical education to the students as discussed above. Wherein students must be authorized to access the system as in [0041], [0023], etc. See additionally Sadler at Figure 7, wherein users must login to user the system for the purpose and motivation of increasing the security of the system and prevent unauthorized access).
In re Claim 5, the previous combination of Daniels and Sadler as applied to claim 4 discloses the claimed invention as shown above. Daniels further discloses: wherein the Learn phase module implements a Learn phase to present online [courseware] to the multiple users' computing and mobile computing devices (at least at Figure 9, wherein the web server of the training server system (40) integrates the courseware application in Figure 7 and [0036], which provides the client with informational training on various content in [0028], [0029], [0067]-[0068], based on provided specifications. Wherein  
Daniel is arguably silent on the Learn phase module presenting online videos to the user, but Sadler teaches: wherein the Learn phase module implements a Learn phase to present online videos to the multiple users' computing and mobile computing devices (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the courseware portion of the system show videos to the user showing proper performance, as taught by Sadler, for the purpose of graphically showing the user how they should perform particular tasks in the simulation before attempting to perform them, for the benefit of eliminating mistakes that the student makes due to lack of education and thereby improving the first time performance of the student.
In re Claim 6, the previous combination of Daniels and Sadler as applied to claim 5 discloses the claimed invention as shown above. Daniel is arguably silent on the education center tracks and stores the users interactions with the learning phase module within a database on the server, but Sadler teaches: wherein the education center tracks and stores the multiple users' interactions with the Learn phase module within the computer database […] (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program. Wherein the system keeps track as to whether the user has completed the learning phase and only provides the interaction content afterward. Wherein the database connected with the server in [0092], keeps track of the user’s position in the course content). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the database also track the user’s interaction with the courseware module, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion by tracking their  
Daniels is arguably silent on the computer database being within the server, however the examiner takes OFFICIAL NOTICE that the concept and advantages of incorporating an external database within a server were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Daniels by incorporating the computer database within the web server, to obtain predictable results of reducing any latency due to transmission time between servers and simplifying the complexity of the system.
In re Claim 7, the previous combination of Daniels and Sadler as applied to claim 6 discloses the claimed invention as shown above. Daniels further discloses: wherein the Apply phase module implements an Apply phase for the multiple users to engage in web based virtual reality simulations through a series of performance-based tasks on the multiple users' computing and mobile computing devices (at least at Figure 9, wherein the web server of the training server system (40) integrates the simulation application in [0036] and Figure 3 and s122 online virtual reality simulation training is provided to the user for the user to apply skills. See [0037]-[0066], among others. Wherein multiple users may access the system from multiple devices including mobile computing devices at [0025]-[0026], etc.). 
In re Claim 8, the previous combination of Daniels and Sadler as applied to claim 7 discloses the claimed invention as shown above. Daniels further discloses: wherein the education center tracks and stores the multiple users' interactions with the Apply phase module within the computer database […] (at least at [0030], [0035], wherein the database (51) stores trainee performance records of simulation training. See also [0077], [0021], [0053], etc.). Daniels is silent on the database being stored on the server, but such feature is known in the art as noted above. Additionally, or alternatively, under MPEP §2120(I)(B), Sadler also teaches: wherein the education center tracks and stores the multiple users' interactions with the Apply phase module within the computer database [… (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the database also track the user’s interaction with the interaction module, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion by tracking their position in the courseware for the benefit of preventing the user from attempting the simulation test before they understand proper procedure and thereby reducing the chances of a poor first time test performance by the student. 
In re Claim 9, the previous combination of Daniels and Sadler as applied to claim 8 discloses the claimed invention as shown above. Daniels further discloses: wherein the multiple users' interactions within the computer database stored on the server are used as part of a certification exam by the certifying agency system (at least at [0075], [0080], etc., wherein the user’s performances on simulations stored in the database (51) are used as part of the certification process). Additionally, or alternatively, under MPEP §2120(I)(B), Sadler also teaches: wherein the multiple users' interactions within the computer database stored on the server are used as part of a certification exam by the certifying agency system (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program. Wherein in order to take the certification examination the user is required to have completed the lecture and interaction modes). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to require the user to perform the learning and training before taking the certification test, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion for the benefit of preventing the user from attempting the certification test before they understand proper procedure and have practiced and thereby reducing the chances of a poor first time test performance by the student. 
In re Claim 10, the previous combination of Daniels and Sadler as applied to claim 9 discloses the claimed invention as shown above. Daniels further discloses: wherein the Create phase module implements a Create phase to enable the multiple users to create a virtual reality experience on the computing and mobile computing devices (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience recorded/performed within the web server (41) of the training server system (40) and subsequently stored within database (51). Wherein this is done for multiple users perhaps using mobile devices in [0025]-[0026]).
In re Claim 11, the previous combination of Daniels and Sadler as applied to claim 8 discloses the claimed invention as shown above. Daniels further discloses: wherein the multiple users upload the virtual reality experience to the server via the data communication network, thereby demonstrating ability to complete performance tasks required by the certifying agency system (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience recorded/performed within the web server (41) of the training server system (40) and subsequently stored within database (51). Wherein this is done for multiple users perhaps using mobile devices in [0025]-[0026]).
In re Claim 12, Daniel discloses: A System for Career Technical Education to provide career technical education (CTE) to multiple users (at least at Figure 1-3, 8-10, and ¶ [0005]-[0008], wherein the simulation training server system (40) provides educational technical training, testing, and certification to a user client device (21) via the internet to training various kinds of piloting skills in [0020]-[0022], [0028], [0029], and [0032]-[0036]. Wherein Figure 9-10, the training server system provides courseware to the user to teach them proper procedures in various situations, provides online simulation training through a virtual reality simulator to enable the user to apply their skills, and provides an online certification testing simulation to serve as proof of the user’s mastery of skills. Wherein the recordings of the user’s performances in the certification tests are forwarded to government or regulatory repositories in [0022], [0075], and [0080] as proof of certification), comprising: 
an education center including system memory, an operating system, application programs, […], a processor an storage that is interconnected through a server (at least at (40) in Figure 1 and 2, wherein the education center comprises a plurality of servers, which includes some system memory, at least one operating system, application programs such as the web server processes in (41), courseware module in Figure 7, and application in Figure 3, one or more processors, and local storage devices. At least at the simulation training server system (40) which includes a collection of servers in Figure 2 and [0024]-[0042]. Wherein the educational center connects with the client device (21) through at least web server (41) which is described throughout to integrate the courseware application in Figure 7 and the multimedia simulation application in Figure 3. See also [0082]); 
multiple user interface apparatuses that communicate with the server through a data communication network (at least at Figure 1 and 2, wherein the client devices (21,24) are connected to the web server of the training server system (40) via the internet); 
a computer database connected to the server that stores gathered data from the multiple users utilizing the multiple user interface apparatuses (at least at the server (51) in Figure 1, 2, [0021], [0030], [0035],  which stores user performances performed in the simulation environment application. Wherein various devices can be used by multiple clients in [0025], [0026], [0032], etc.); 
an education resource interface directed to presenting the multiple users access to the education center through the server (at least at (40), wherein the web server (41) provides the career technical education to the students as discussed above).
a Learn phase module in which the education center presents online [courseware] to the multiple user interface apparatuses via the data communication network to teach skills to the multiple users (at least at Figure 9, wherein the web server of the training server system (40) integrates the courseware application in Figure 7 and [0036], which provides the client with informational training on various content in [0028], [0029], [0067]-[0068], based on provided specifications); 
an Apply phase module in which the education center enables the multiple users to apply the skills (at least at Figure 9, wherein the web server of the training server system (40) integrates the simulation application in [0036] and Figure 3 and s122 online virtual reality simulation training is provided to the user for the user to apply skills. See [0037]-[0066], among others); 
a Create phase module in which the education center enables the multiple users to use the taught-and-applied skills to create a virtual reality experience within the server as proof of the user's mastery of the taught-and-applied skills (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience recorded/performed within the web server (41) of the training server system (40) and subsequently stored within database (51). Wherein the recording is then graded automatically by the system in [0080] and a certification is provided based upon the recorded virtual reality experience as proof that the user is deemed certified in the test skills); and 
a certifying agency system connected to the server that receives the proof of the user's mastery of the taught-and-applied skills from the education center (at least at [0022], [0067], [0069], and [0080], wherein the user’s recorded VR performance and certification status is sent to a regulatory agency database (such as the FAA or DoD) by the web server (41) of the training server system (40)).
Daniel is arguably silent on the Learn phase module presenting online videos to the user, but Sadler teaches: [a technical educational system, comprising] a Learn phase module in which the education center presents online videos to the multiple user interface apparatuses via the data communication network to teach skills to the multiple users (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the courseware portion of the system show videos to the user showing proper performance, as taught by Sadler, for the purpose of graphically showing the user how they should perform particular tasks in the simulation before attempting to perform them, for the benefit of eliminating mistakes that the student makes due to lack of education and thereby improving the first time performance of the student.
Daniels is arguably silent on the educational center servers including a graphical user interface, however the examiner takes OFFICIAL NOTICE that the concept and advantages of a cluster of servers having a graphical user interface and/or an operating system, system memory, application programs, a processor, and storage were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Daniels by incorporating a GUI for maintaining the server cluster as well as the basic operating components of the computing system, to obtain predictable results of enabling an admin to check on any functional issues with the server in a graphical fashion and ensuring smooth conventional operation of the cluster.
In re Claim 13, the previous combination of Daniels and Sadler as applied to claim 12 discloses the claimed invention as shown above. Daniels further discloses: wherein the data communication network is selected from a group consisting of Internet (at least at internet (11,12) and network (10). See also Ethernet in [0072]).
In re Claim 14, the previous combination of Daniels and Sadler as applied to claim 13 discloses the claimed invention as shown above. Daniels further discloses: wherein the Learn phase module implements a Learn phase to present online [courseware] to the multiple users' computing and mobile computing devices (at least at Figure 9, wherein the web server of the training server system (40) integrates the courseware application in Figure 7 and [0036], which provides the client with informational training on various content in [0028], [0029], [0067]-[0068], based on provided specifications. Wherein multiple users may access the system from multiple devices including mobile computing devices at [0025]-[0026], etc.). 
Daniel is arguably silent on the Learn phase module presenting online videos to the user, but Sadler teaches: wherein the Learn phase module implements a Learn phase to present online videos to the multiple users' computing and mobile computing devices (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the courseware portion of the system show videos to the user showing proper performance, as taught by Sadler, for the purpose of graphically showing the user how they should perform particular tasks in the simulation before attempting to perform them, for the benefit of eliminating mistakes that the student makes due to lack of education and thereby improving the first time performance of the student.
In re Claim 15, the previous combination of Daniels and Sadler as applied to claim 14 discloses the claimed invention as shown above. Daniel is arguably silent on the education center tracks and stores the users interactions with the learning phase module within a database on the server, but Sadler teaches: wherein the education center tracks and stores the multiple users' interactions with the Learn phase module within the computer database […] (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program. Wherein the system keeps track as to whether the user has completed the learning phase and only provides the interaction content afterward. Wherein the database connected with the server in [0092], keeps track of the user’s position in the course content). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the database also track the user’s interaction with the courseware module, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion by tracking their position in the courseware for the benefit of preventing the user from attempting the simulation before they understand proper procedure and thereby reducing the chances of a poor first time performance of the student. 
Daniels is arguably silent on the computer database being within the server, however the examiner takes OFFICIAL NOTICE that the concept and advantages of incorporating an external database within a server were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Daniels
In re Claim 16, the previous combination of Daniels and Sadler as applied to claim 15 discloses the claimed invention as shown above. Daniels further discloses: wherein the Apply phase module implements an Apply phase for the multiple users to engage in web based virtual reality simulations through a series of performance-based tasks on the multiple users' computing and mobile computing devices (at least at Figure 9, wherein the web server of the training server system (40) integrates the simulation application in [0036] and Figure 3 and s122 online virtual reality simulation training is provided to the user for the user to apply skills. See [0037]-[0066], among others. Wherein multiple users may access the system from multiple devices including mobile computing devices at [0025]-[0026], etc.). 
In re Claim 17, the previous combination of Daniels and Sadler as applied to claim 16 discloses the claimed invention as shown above. Daniels further discloses: wherein the education center tracks and stores the multiple users' interactions with the Apply phase module within the computer database […] (at least at [0030], [0035], wherein the database (51) stores trainee performance records of simulation training. See also [0077], [0021], [0053], etc.). Daniels is silent on the database being stored on the server, but such feature is known in the art as noted above. Additionally, or alternatively, under MPEP §2120(I)(B), Sadler also teaches: wherein the education center tracks and stores the multiple users' interactions with the Apply phase module within the computer database [… (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program. Wherein the system keeps track as to whether the user has completed the interaction phase and only provides the interaction content afterward. Wherein the database connected with the server in [0092], keeps track of the user’s position in the course content). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to have the database also track the user’s interaction with the interaction module, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion by tracking their position in the courseware for the benefit of preventing the user from attempting the simulation test before they understand proper procedure and thereby reducing the chances of a poor first time test performance by the student. 
In re Claim 18, the previous combination of Daniels and Sadler as applied to claim 17 discloses the claimed invention as shown above. Daniels further discloses: wherein the multiple users' interactions within the computer database stored on the server are used as part of a certification exam by the certifying agency system (at least at [0075], [0080], etc., wherein the user’s performances on simulations stored in the database (51) are used as part of the certification process). Additionally, or alternatively, under MPEP §2120(I)(B), Sadler also teaches: wherein the multiple users' interactions within the computer database stored on the server are used as part of a certification exam by the certifying agency system (at least at Figures 13-20, and ¶ [0094]-[0111], wherein the course proceeds sequentially in phases of first showing a user videos of how to use a virtual software program, then having the user use the software program, then testing the user on the use of the software program. Wherein in order to take the certification examination the user is required to have completed the lecture and interaction modes). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Daniels to require the user to perform the learning and training before taking the certification test, as taught by Sadler, for the purpose of enabling the system to provide content to the user in a sequential fashion for the benefit of preventing the user from attempting the certification test before they understand proper procedure and have practiced and thereby reducing the chances of a poor first time test performance by the student. 
In re Claim 19, the previous combination of Daniels and Sadler as applied to claim 18 discloses the claimed invention as shown above. Daniels further discloses: wherein the Create phase module implements a Create phase to enable the multiple users to create a virtual reality experience on the computing and mobile computing devices (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience recorded/performed within the web server (41) of the training server system (40) and subsequently stored within database (51). Wherein this is done for multiple users perhaps using mobile devices in [0025]-[0026]).
In re Claim 20, the previous combination of Daniels and Sadler as applied to claim 19 discloses the claimed invention as shown above. Daniels further discloses: wherein the multiple users upload the virtual reality experience to the server via the data communication network, thereby demonstrating ability to complete performance tasks required by the certifying agency system (at least at Figure 9-10, wherein s124 an online certification simulation test is provided to the user and wherein the user’s data for the test is recorded in Figure 10. Wherein user performance data is recorded in [0077]-[0080] to create a virtual reality experience recorded/performed within the web server (41) of the training server system (40) and subsequently stored within database (51). Wherein this is done for multiple users perhaps using mobile devices in [0025]-[0026] and required by the agency in [0075], etc.).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include reference related to the invention as a whole and particular claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf